Mount, J.
This appeal is from a judgment of $2,500 damages for the taking of an alleged private way of necessity through the lands of the appellants.
The only error assigned is that the statute upon which the proceeding is based is in violation of the f our*492teenth amendment to the Federal constitution. That question was determined adversely to the contention of the appellants in State ex rel. Grays Harbor Logging Co. v. Superior Court, 82 Wash. 503, 144 Pac. 722. No new argument is presented upon this appeal. This court has uniformly held that an appeal from an award of damages in a condemnation case presents to this court for consideration only the propriety and justice of the award. State ex rel. McCormick v. Superior Court, 43 Wash. 91, 86 Pac. 205; State ex rel. Pagett v. Superior Court, 46 Wash. 35, 89 Pac. 178; Whatcom County v. Yellowkanim, 48 Wash. 90, 92 Pac. 892; Calispel Hiking District v. McLeish, 63 Wash. 331, 115 Pac. 508.
No claim is made upon this appeal that the damages awarded were not sufficient, or that the trial court committed error upon the trial of that question. There is, therefore, nothing for us to consider, unless we review our decision in State ex rel. Grays Harbor Logging Co. v. Superior Court, supra. Since the question there considered cannot he. raised upon this appeal, it follows that the judgment must be affirmed.
We are asked by the appellants to consolidate this appeal with the application for a writ of review in State ex rel. Grays Harbor Logging Co. v. Superior Court, ante p. 485, 171 Pac. 238. These cases present entirely different questions. For that reason, the motion is denied.
Ellis, C. J., Holcomb, and Chadwick, JJ., concur.